DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (6/9/2022) amended claims 1 and 6-9.
Examiner acknowledges applicant summary of interview (held 5/26/2022).  
Claims 1-9 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (6/9/2022) with respect to double patenting have been fully considered and not found persuasive. Double patenting remains applicable as explained herein.  
Applicant’s arguments (6/9/2022) with respect to rejection of claims 1-9 under 35 USC 103 have been fully considered.  As claims have been amended, appropriate art is presented below. 
Applicant’s arguments (6/9/2022) with respect to rejection of claims 1-9 under 35 USC 101 have been fully considered and are not found persuasive.
a)   Re rejection of claims under 35 USC 101, Applicant asserts as follows:  The claims do not recite an abstract idea (step 2A prong 1) (pgs 11-14) 
Response:  The Examiner respectfully disagrees with applicant assertions.    
     The claim (1) recites establishing communication with a third party, providing a token from an active slot and authentication information as requested by a third party.  A processor of a wearable device, components of which are described in the claim, is configured to perform instructions. These limitations, outside of the device used to facilitate the instructions, fall within the category of certain methods of organizing human activity (commercial or legal interaction) as a transaction is occurring.  Further, the recited near field communication (NFC) controller, a secure element, at least one processor and storage device and a physical mechanism as comprising a wearable device and a third party device do not necessarily restrict the claim from reciting an abstract idea.  Thus the claim recites an abstract idea. 

b) Applicant asserts the claims recite a practical application – improved computer functioning or another technology or technical field (pgs 14- 17)
    This judicial exception is not integrated into a practical application because the additional elements which are components of the wearable device - near field communication (NFC) controller; a secure element (as a component of the wearable device); at least one storage device and at least one processor, a physical mechanism – and a (third party) device recite generic computer components being used to implement the abstract idea.  The additional elements are recited at a high level of generality and under their broadest reasonable interpretation comprise generic computing devices – see, specification, e.g., paras 8, 31, 32, 75, describing wearable computing device components and paras 7, 9, identifying a device that the wearable device communicates with using near field communication.   Some additional limitations merely recite that a physical mechanism can be alternatively various switch types, etc.  The recitations of the claims indicate what the mechanism is capable of doing (i.e., an intended use), and does not positively recite functioning of the elements that identify any improvement to the elements themselves or as a physical mechanism or to the wearable device as a whole.  Therefore, the additional elements do not meaningfully limit the claim by, for example,  going beyond merely using computer components (“apply it”) to facilitate the abstract idea. (see MPEP 2106.05(f)). 
c) Applicant asserts the claims as a whole recite significantly more (p 17-18)
Arguments under b) as relative to a practical application are applicable here, as related to asserted improvement by applicant. 
Items V-VIII) Applicant asserts  (pgs 19-21) the physical mechanism of claims 6-9 improve technology and provides nonconventional and non-generic element of the physical mechanism
Response:  Examiner respectfully disagrees.  (also see item (b)). Claim 1 recites a physical mechanism as part of a wearable device that is configured to conduct a transaction per the execution of instructions by a processor in the device.  Claim 1 also claims a physical mechanism with the intended use of manipulating an active slot of a secure element.  The claims 6-9 further provide alternative forms that this physical mechanism may take. The mechanisms as claimed are merely descriptive and do not present a positive recitation of actual functions occurring. (Also note the rejection of claim 6 under 35 USC 112).  Nonetheless, the recitations are a description of the wearable device, as additional element, that is being used to facilitate the abstract idea (see, e.g., MPEP 2016.05(f)). A review of the specification does not indicate any improvement to the functioning of the device itself or to these components that are identified as different types of physical mechanisms.   Accordingly, rejection of the claims under 35 USC 101 is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claims 2-4 of the instant application number 17/113,912 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,861,004.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 2 of the instant application discloses an authentication step that is not disclosed in claim 1 of the reference patent.   Clam 1 of the reference application discloses a similar wearable device as disclosed in claim 2 of the instant application – namely, NFC for performing transactions, a secure element, a storage device and a processor that establishes NFC communication with a 3rd party device, identifies an active slot with a token in it; sends the token to the 3rd party when requested.   Claim 2 of the instant application adds a limitation that sends authentication data to a 3rd party device. It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an authentication step in the communication between devices as such is a widely performed practice to prevent fraud.                                         
The following is applicable for claims 3 and 4 of the instant application: 
   For claim 3: limitations present in claim 2 of the reference patent disclose a description of a wearable device similar to claim 3 of the instant application.
   For claim 4: claim 3 of the reference patent discloses a description of a wearable device similar to claim 4 of the instant application.
   
Specification
The disclosure is objected to because of the following informalities: paragraph 54, 2nd sentence, recites “… among a polarity of accounts to use…,” which should read “plurality of accounts.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claim 6 recites a vibration sensor describing a physical mechanism, which depends from claim 1 which recites a physical mechanism to manipulate an active slot of a secure element.  However, the limitation of a vibration sensor as a physical mechanism to manipulate a slot is not supported in the written disclosure.  Specifically, paragraph 75 recites “In other embodiments, wearable device…may include a vibration sensor capable of recognizing physical gestures of user…   Paragraph 39 also indicates vibration sensors capable of detecting interaction with a wearable device. This language does not describe how the vibration sensor affects manipulation of the active slot of a secure element of the wearable device. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.



Step 1  
Claim 1 recites a device comprising NFC controller, secure element, storage device, processor, describing a machine which is one of the statutory categories of invention (Step 1:Yes). 

Step 2A Prong 1
        Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:  
             establishing…communication with a third-party…; 
             identifying an active slot of the plurality of slots, said active slot… 
            in response to a first request by the third-party…, passing the token… stored in the active slot…to the third party…
             in response to a second request by the third-party…, passing authentication data provided by a user…
 
      The recited abstract idea falls within the category of certain methods of organizing human activity (commercial or legal interaction) as a transaction is occurring (i.e., establishing communication with a third party and providing a token from an active slot as requested by a third party).  The recited near field communication (NFC) controller, a secure element, at least one processor and storage device as comprising a wearable device and a third party device do not necessarily restrict the claim from reciting an abstract idea.  Thus the claim recites an abstract idea (Step 2A-Prong 1 – Yes)

Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the additional elements which are components of the wearable device - near field communication (NFC) controller; a secure element (as a component of the wearable device); at least one storage device and at least one processor – and a (third party) device  recite generic computer components being used to implement the abstract idea.  The additional elements are recited at a high level of generality and under their broadest reasonable interpretation comprise generic computing devices – see, e.g., paras 8, 31, 32, describing wearable computing device components and paras 7, 9, identifying a device that the wearable device communicates with.   The recitation of generic computing devices is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: No).

Step 2B
  The claim includes additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements -  near field communication (NFC) controller, a secure element at least one storage device and at least one processor (as components of the wearable device) and a (third party) device  - considered individually and as an ordered combination do not add significantly more to the judicial  exception.  (Step 2B: No)
   For the above reasons, the claim is not patent eligible under 35 USC 101.  

Dependent claims 2-5 are also rejected under 35 USC 101.
Dependent claims 2-4 recite additional elements – 
    (2 ) receiving…reprovisioning data… and storing a new token included in the reprovisioning data; 
    (3) receiving…reprovisioning data when a confidence score falls below a predetermined threshold indicative of the token being compromised;
   (4) receiving…reprovisioning data on a regular timetable or after determining that a period of time since a last time the secure element was reprovisioned exceeds a certain threshold.  
   These limitations merely recite process steps for receiving and storing data.  These limitations amount to no more than mere data gathering and storing, which are forms of insignificant extra-solution activities (see MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).    
Under step 2B, the limitations of claims 2-4, recited above, have been re-evaluated.  
As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/storing to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
The claims 2-4 also recite additional elements – the computer components of the wearable device (i.e., secure element, processor, NFC radio) and (third party) device - for which arguments presented under claim 1 as elements being used to implement the abstract idea are applicable.  Claim 2 also recites a token vault (see specification para 47) recited at a high level of generality as a storage device.  Arguments are similar to claim 1 where the additional elements are being used to implement the abstract idea.  
Thus, dependent claims 2-4 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.
Dependent claim 5 recites determining steps that correspond to mental processes as evaluations are being made – i.e., determining the secure element includes a plurality of  slots and determining that at least one slot from the plurality of slots is available.  This abstract idea in conjunction with the abstract idea of claim 1 that fits in certain methods of organizing human activity does not serve to make the concept any less abstract (see RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (here, certain methods of organizing human activity) to another abstract idea (mental processes) does not render the claim non-abstract.”)).                                                                                                  
Dependent claims 6-9 recite additional elements that further describe the additional element - a physical mechanism on a wearable device, said device being used to conduct a transaction in claim 1 – (clm 6) a vibration sensor; (clm 7) multipole toggle switch; (clm 8) a switch panel for setting the active slot of the secure element and (clm 9) the mechanism configured to receive a magnetic trigger for switching a polarity of a component to manipulate the active slot of the secure element. Arguments as presented for claim 1 are also applicable here as the elements are further descriptive of a physical mechanism of claim 1, as being used to implement the abstract idea.     
In sum, dependent claims 6-9 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
For the reasons presented above, claims 1-9 are not patent-eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.





Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moreton et al. (U.S. 2013/0095754) (from IDS dated 5/18/2021) in view of Fisher (U.S. 2013/0137367) and further in view of Beenau et al. (WO2005/098737).
   Re claim 1:    Moreton shows a wearable device, comprising:
     a near field communication (NFC) controller for performing one or more transactions using NFC radio communications (paras [0060], [0076] and fig 8 (showing an attachment - a portion capable of attaching to a keychain, lanyard, or otherwise be carried or held by a user, where a lanyard is interpreted as a wearable device as it can be placed around the neck) in conjunction with fig 5 - the attachment contains an NFC communication radio (which includes NFC controller (para 60) and secure element, paras [0019]…the attachment approach to contactless payment…whereby…a mobile device…with an attachment…could send and receive data…to enable a contactless transaction, including a contactless payment transaction); para [0023] …the attachment may contain an NFC antenna and secure element; para [0042]…the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user; para [0043]…the NFC attachment may enable the payments through network data transmission over the air or through standard terminal routing…the attachment may use NFC…as a trigger for an internet based payment, wire transfer, electronic funds transfer, or other financial transaction.);
     a secure element for providing an environment in which processes and data are securely stored and executed 
(paras [0023]…the attachment may contain an NFC antenna and secure element (SE)…the SE may be used for digitally and physically secure storage of sensitive data, including payment data…information related to a financial account, such as, for example, a credit card number, debit account number, or other account identifier. The SE may include a computer processor or other computational hardware or software. As one example, the secure element may contain the Visa.RTM. and MasterCard.RTM. applications…), 
    the secure element including a plurality of slots
(fig. 5, para [0060] - showing secure element in wearable device that stores processes/data and showing secure element 508 may comprise one or multiple tamperproof storage modules (Examiner interprets as plurality of slots); para [0026] - system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow to switch between the individual options (interpreted as different cards or accounts stored on different slots (interpreted as areas of memory) of the secure element));  
     at least one storage device storing instructions for conducting a transaction
(paras [0023], showing secure storage of sensitive data and store information related to a financial account.  The SE may include a computer processor or other computational hardware or software…the secure element may contain the Visa.RTM.  and MasterCard.RTM.  applications…; [0042]…the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user.); and
     at least one processor configured to execute the instructions to perform operations (paras [0023], [0060], showing the secure element of the attachment may include one or multiple computer processors and execution memory modules (computational hardware or software); also para [0047] shows app processor enabling execution of software applications on mobile device and hardware contained in attachment partially or wholly redundant with hardware inside mobile device), comprising: 
        establishing NFC radio communication with a third-party device via the NFC controller
(paras [0042]…the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user, [0043] …the NFC attachment may enable the payments through network data transmission over the air or through standard terminal routing…, [0058]…To make a payment with the system, a user may place the attachment 104 near the POS device 312, thus enabling data transmission via NFC; para 60, fig 1(506) – NFC radio comprises NFC controller.); 
      …
        in response to a first request by the third-party device, passing the token stored in the [active] slot of the secure element to the third party device via the established NFC radio communication
(para [0026], showing multiple cards, accounts stored in secure element on attachment in combination with para [0042]…the attachment may allow a user to make contact with another attachment or like device in order to complete a payment. The attachment may be used in this way to allow the user to make a transaction with a commercial entity or another user.  Para [0058] showing where merchant third party device has requested payment – i.e., Payment processing system 310 may allow merchant 308 to request and process payments…To make a payment with the system, a user may place the attachment 104 near the POS device 312, thus enabling data transmission via NFC.) 

      Moreton does not expressly show but Fisher shows 
       identifying an active slot of the plurality of slots, said active slot storing a token  
(para 43, showing a secure element holding multiple account credentials, and identifying a status of the appropriate information on the secure element as active upon receiving a notification of its selection by a user and reads as follows -  para [0043] The images can be… downloaded directly to the secure element 133 from a remote server…The images can be one or more logos representing financial institutions (e.g. Visa, MasterCard, American Express, Bank Of America, Citbank, etc) that have payment credentials stored in the secure element…The images can change automatically based on which payment credential is active at any given time. For example, if the user elects to use their American Express card, the image will change automatically to be the American Express logo. The image will change if the user elects to use a different payment method. The user uses the mobile wallet to select which payment card they want to use…the mobile wallet sends a notification to the secure element controller which executes the appropriate secure element application to change the status of the appropriate secure element payment application to active as well as changes the status of the corresponding image to active). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton by the ability to identify an account for use as shown in Fisher in order to provide some flexibility to a user that a desired account is being accessed. 

   Moreton and Fisher do not expressly show but Beenau discloses
    in response to a second request by the third-party device, passing authentication data provided by a user of the wearable device via an input/output device of the wearable device 
(pg 9, lines 9-32:  FIG. 1A illustrates an exemplary RFID transaction system 100A…, wherein exemplary components for use in completing a fob transaction are depicted…the operation of system 100A may begin when a fob 102 is presented for payment, and is interrogated by a RFID reader 104…. Fob 102 and RFID reader
104 may then engage in mutual authentication after which the transponder 114 may provide the transponder identification (thereby indicating a second request after an initial communication)…to RFID reader 104 which may further provide the information to the merchant system 130 POS device 110 (see fig 10). 
    System 100 A may include fob 102 having a transponder 114 and RFID reader 104 in RF communication with fob 102. Although the present invention is described with respect to fob 102, the invention is not to be so limited…system 100 may include any device having a transponder which is configured to communicate with RFID reader 104 via RF communication. Typical devices may include, for example, a key ring, tag, card, cell phone, wristwatch or any such form capable of being presented for interrogation (indicating a Fob may be a wearable device).
    RFID reader 104 may be configured to communicate using a RFID internal antenna 106….RFID reader 104 may be further in communication with a merchant system 130 via a data link 122. System 100 A may include a transaction completion system including a point of interaction device such as, for example, a merchant point of sale (POS) device 110… In one exemplary embodiment the transaction completion system may include a merchant system 130 including POS device 110 in communication with RFID reader 104 (via data link 122).;

     wherein the wearable device comprises a physical mechanism for manipulating
the active slot of the secure element
(pg 14, line 27 – pg 15, line 13, fig 2 (230), showing switch on FOB that controls one or more applications or accounts associated with the fob being active or non-active -  Fob 102 may include means for enabling activation of the fob by the user…a switch 230 which may be operated by the user of fob 102. Switch 230 on fob 102 may be used to selectively or inclusively activate fob 102 for particular uses. In this context, the term "selectively" may mean that switch 230 enables the user to place fob 102 in a particular operational mode. For example, the user may place fob 102 in a mode for enabling purchase of a good or of a service using a selected account number…, the term "inclusively" may mean that fob 102 is placed in an operational mode permitting fob 102 to be responsive to the RF interrogation…. In one particular embodiment, switch 230
may remain in an OFF position ensuring that one or more applications or accounts associated with fob 102 are non-reactive to any commands issued by RFID reader 104. As used herein, the OFF position may be termed the "normal" position of activation switch 230, although other normal positions are contemplated. In another exemplary embodiment, when switch 230 is moved from the OFF position, fob 102 may be deemed activated by the user. That is, switch 230 may activate internal circuitry in fob 102 for permitting the fob to be responsive to RF signals (e.g., commands from RFID reader 104). In this way, switch 230 may facilitate control of the active and inactive states of fob 102).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton and the ability to identify an account for use as shown in Fisher by the ability shown in Beenau to physically turn off or turn on access to accounts for use on the device in order to provide a level of security to prevent inadvertent use (pg 15, lines 13-15). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Fisher and further in view of Beenau and further in view of Dill et al. (U.S. 2015/0032625)(from IDS dated 5/18/2021).
   Re claim 2:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1.  
   Moreton further shows wherein the at least one processor (paras 23, showing secure storage of sensitive data and store information related to a financial account.  The SE may include a computer processor or other computational hardware or software.  As one example, the secure element may contain the Visa.RTM.  and MasterCard.RTM.  applications…; para 60, the secure element 508 of the attachment 500 comprises one or more storage modules and memory execution modules) is configured to execute the instructions to perform operations further comprising:
       receiving, by the established NFC radio communication and from the third-party device, reprovisioning data provided by a token vault 
(paras 44, 52, showing issuer system 302 may include a token manager 314 as a third party system that generate, maintain, and provide information relating to the tokens used in the software-based solution for contactless payments (the issuer system is interpreted as comprising token vault that generates and maintain the tokens, where the token may be issued and transmitted through near field communications (provisioning token data provided by the token vault through NFC communication)).  

   Moreton further shows storing token data to the secure element (paras 23, 60, 62, 63, where the transfer of the token is to be handled within the attachment and the token is stored in the attachment (attachment includes a secure element that stores data). Token stored in the attachment is interpreted as token provisioned to secure element of wearable device). 
   Moreton, Fisher and Beenau do not expressly show but Dill shows storing a new token included in the reprovisioning data to the secure element
  (paras 42, 43, 77, 139 - tokens may be provisioned by an issuer or a payment processing network onto a mobile device. Provisioning may include providing, delivering, or enabling a token on a device; The network token system 202 may generate a new static token and associate it to the new PAN [i.e. new token information], para.0095; static tokens are securely stored on the secure element of the mobile device, para.0046; token provisioned onto a secure element of a mobile device [i.e. provisioning the secure element with new token information]; a registered entity may provide the old PAN and optionally the new PAN to the token life-cycle management module 318, which can associate the new PAN to the static token or can generate a new static token for the new PAN).
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability shown in Beenau to physically turn off or turn on access to accounts for use on the device by the process of storing new token data in a secure element of Dill in order to provide for  generating of new tokens as needed, for example, upon expiration of old tokens (para. 93, Dill).
   Re claim 3:  Moreton in view of Fisher and further in view of Beenau and further in view of Dill shows the wearable device of claim 2.  
   Moreton further shows receiving, by the established NFC radio communication and from the third party device, provisioning data (para 21, provisioning of payment credentials (e.g., receiving provisioning data such as payment credentials), NFC secure element provisioning (same as receiving provisioning data through NFC communication)).
     Dill further shows receiving reprovisioning data when a confidence score falls below a predetermined threshold indicative of the token being compromised (Dill shows actions that may be taken (lifecycle operation) when a token is compromised including receiving reprovisioning data (paras 88, 94, 95, showing a network token system 202 may generate a new static token and associate it to a new PAN (where associating new token information is interpreted as reprovisioning data), a confidence score falls below a predetermined threshold indicative of the token being compromised (a confidence level [i.e. confidence score] or risk assessment is associated with a token because it may reduce the risk of a fraudulent transaction (para 33) [i.e. compromised token para 94].).
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher, ability shown in Beenau to physically turn off or turn on access to accounts for use on the device and process of storing new token data in a secure element of Dill by the ability to identify a compromised token of Dill. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the risk of fraudulent transaction (para.0028, Dill).
   Re claim 4:  Moreton in view of Fisher and further in view of Beenau and further in view of Dill shows the wearable device of claim 2.
    Moreton further shows provisioning of payment credentials using NFC (para 21,  receiving provisioning data such as payment credentials), NFC secure element provisioning (receiving provisioning data through NFC communication).
    Dill further shows reprovisioning data on a regular timetable or after determining that a period of time since a last time the secure element was reprovisioned exceeds a certain threshold 
(paras 89,  showing the network token system 202 may purge the tokens that have expired (interpreted as period of time exceeded threshold) or that have been deactivated for a period of time on a periodic basis (interpreted as regular timetable) in conjunction with para 95, showing token requestors may also create batch files of token requests and send them to the network token system 202 on a periodic basis (request for reprovisioning after expiration of tokens).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the system for providing payment using secure element of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability shown in Beenau to physically turn off or turn on access to accounts for use on the device and the process of storing new token data in a secure element of Dill by the reprovisioning data after a period of time has expired or on regular time basis shown in Dill. One of ordinary skill in the art would have been motivated to make the modification in order to update token attributes such as expiration date, timestamp, frequency of usage, etc. through reprovisioning data (Dill, 138).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Fisher and further in view of Beenau and further in view of Musfeldt et al. (U.S. 2012/0304254). 
   Re claim 5:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1.
  Moreton further shows secure element with plurality of slots (fig. 5, para [0060] - showing secure element in wearable device that stores processes/data and showing secure element 508 may comprise one or multiple tamperproof storage modules (Examiner interprets as plurality of slots) and paras [0021], [0022], [0026] showing secure element can be provisioned for multiple accounts to the secure element and the attachment (wearable device) may be provisioned over the air).  
      Moreton, Fisher and Beenau do not expressly show but Musfeldt shows wherein the at least one processor is configured to execute the instructions to perform operations further comprising:
    determining the secure element includes a plurality of slots and determining that at least one slot from the plurality of slots is available
(paras 64 and 84, showing determining if enough memory available for over the air provisioned account information, where para 84 shows the secure element may be provisioned with account information). 
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element (on which accounts are stored) of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability to physically turn off or turn on access to elements of the device associated with accounts of Beenau by the over the air provisioning of a secure element of Musfeldt in order to make available to a user account information that is easily accessible for use in a device held by the user.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Fisher and further in view of Beenau and further in view of Mistry et al. (U.S. 2014/0139422).
   Re claim 6:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1, but does not disclose wherein the physical mechanism is a vibration sensor.
  Mistry shows wherein the physical mechanism is a vibration sensor (para 162 -…a gesture may include contact with skin near the device. FIG. 83 illustrates a gesture involving tapping on the skin near where the device is worn. The tapping may be detected by vibration sensors in the device.)
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability shown in Beenau to physically turn off or turn on access to accounts for use on the device by the detection of motion by a vibration sensor of the wearable device in Mistry in order to determine a requested action being made to the device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Fisher and further in view of Beenau and further in view of Hanmer (U.S. 9,230,255).
Re claim 7:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1, but does not disclose wherein the physical mechanism is a multipole toggle switch. 
    Hanmer discloses a user actuatable switch (toggle) that upon actuation may de-select a currently active payment application and select the other – where the switch actuation as an account selection signal  (abstract, c1:50-64; c2:54-60, c6:53-60, showing physical toggling between accounts). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability shown in Beenau to physically turn off or turn on access to accounts for use on the device by the access to accounts through a physical switch to easily access more than one account (Hanmer, c1:16-20).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moreton in view of Fisher and further in view of Beenau and further in view of Hanson et al. (U.S. 2015/0294303) (from IDS filed 5/18/2021).
   Re claim 8:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1. 
   Moreton further shows capability to switch between accounts (para 26, showing system and software may allow for multiple cards, accounts, or other information portions to be stored in the secure element and may allow to switch between the individual options (interpreted as different cards or accounts stored on different slots of the secure element)). 
   Moreton, Fisher and Beenau do not expressly show but Hanson shows a switch panel on a wearable device for setting the active slot of the secure element (para [0044] showing a wearable device may include a button or other user input device that allows the customer to cycle between the customer's different financial accounts (where the accounts are stored on secure element slots, as in Moreton)).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element (on which accounts are stored) of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability to physically turn off or turn on access to elements of the device associated with accounts of Beenau by the physical means to access accounts of Hanson in order to provide control and flexibility to users for conducting transactions. 
  Re claim 9:  Moreton in view of Fisher and further in view of Beenau shows the wearable device of claim 1, but does not disclose wherein the physical mechanism is configured to receive a magnetic trigger for switching a polarity of a component to manipulate the active slot of the secure element.  
   Hanson shows physical mechanism configured to receive a magnetic trigger for switching a polarity of a component to manipulate the active slot of the secure element (para 79 …Figs 6-7 illustrate examples of operations for changing the state (interpreted as switching polarity) or contents of a user output device 340 on a wearable article 102 using power received from an external source, such as from a field 502, such as, but not limited to an electro-magnetic (EM) field or radio frequency (RF) field…FIG. 6 illustrates an example of operations wherein the state or contents of the user output device 340 are changed while the wearable article 102 is within the field 502.)  
     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system for providing payment using secure element (on which accounts are stored) of a wearable device of Moreton, the ability to identify an account for use as shown in Fisher and the ability to physically turn off or turn on access to elements of the device associated with accounts of Beenau by the physical means to access account information of Hanson in order to provide control and flexibility to users for conducting transactions. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696
                                                                                                                                                                                                                                                         /JOSEPH W. KING/Primary Examiner, Art Unit 3696